PER CURIAM
The state petitions this court to reconsider its decision in State v. Trautwein, 217 Or App 429, 175 P3d 1028 (2008). In Trautwein, a state’s appeal, the state argued that the trial court had erred in ruling that the imposition of consecutive sentences under ORS 137.123(5) would have violated defendant’s right to a jury trial under the Sixth Amendment to the United States Constitution. We affirmed without opinion. The state now contends that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), our previous decision was incorrect. We agree and, accordingly, withdraw our former decision and remand for resentencing.
Reconsideration allowed; former disposition withdrawn; remanded for resentencing.